        Case 1:20-cr-00001-LEK Document 4 Filed 01/16/20 Page 1 of 2           PageID #: 8

             ORIGINAL
      KENJI M.PRICE #10523
10-   United States Attorney
                                                                           FILED IN THE
      District of Hawaii
                                                                  UNITED STATES DISTRICT COURT
                                                                        DISTRICT OF HAWAII
      KENNETH M. SORENSON
                                                                           JAN 1 6 2020
      Assistant U.S. Attorney
      Room 6-100,PJKK Federal Building                             at    o'clock and^'^ minj) M
                                                                        SUE BEITIA, clerk!
      300 Ala Moana Boulevard
      Honolulu, Hawaii 96850
      Telephone: (808)541-2850
      Facsimile: (808)541-2958
      Email: Ken.Sorenson@usdoj.gov

      Attorneys for Plaintiff
      UNITED STATES OF AMERICA


                       IN THE UNITED STATES DISTRICT COURT


                                FOR THE DISTRICT OF HAWAII


      UNITED STATES OF AMERICA                        CR. NO. 20-00001 LEK


                           Plaintiff,
                                                      NOTICE REGARDING
             vs.                                      EARLIER CHARGES FILED
                                                      AGAINST DEFENDANT

       ANABEL CABEBE,


                           Defendant.




      NOTICE REGARDING EARLIER CHARGES FILED AGAINST DEFENDANT

            The United States Attorney's Office notifies the United States District Court

      for the District of Hawaii that the United States Attorney's Office is now filing an
    Case 1:20-cr-00001-LEK Document 4 Filed 01/16/20 Page 2 of 2     PageID #: 9




Information that names as a defendant an individual previously charged in an

Indictment filed in this Court.


NAME OF DEFENDANT: Anabel Cabebe


CASE NUMBER(S)IN WHICH DEFENDANT WAS PREVIOUSLY
CHARGED IN TfflS DISTRICT: Cr. No. 17-00101 LEK


STATUS OF DEFENDANT(check as appropriate):

□      Prior Case(s) Closed and No Supervision Ongoing
□      Defendant Now Serving Custody Sentence in Prior Case(s)
□      Defendant on Supervised Release or Probation
X      Prior Case(s) Still Ongoing
□      Other (please explain; e.g., Defendant now a fugitive)




       DATED: January 16, 2020, at Honolulu, Hawaii.

                                            KENJIM. PRICE
                                            United States Attorney
                                            District of Hawaii



                                            By_
                                               KENNETH M. SORENSON
                                               Assistant U.S. Attorney
